JUDGMENT
Restani, Judge:
The court hereby sustains the results of the second remand in this challenge to the antidumping duty administrative review determination in Gray Portland Cement and Clinker from Mexico, 58 Fed. Reg. 47,253 (Dep’t Comm. 1993) (final results admin, rev.). This court’s decisions in CEMEX, S.A. v. United States, Slip Op. 95-72 (Apr. 24, 1995) (first remand order), and CEMEX, S.A. v. United States, Slip Op. 96-132 (Aug. 13, 1996) (second remand order), are hereby incorporated by reference.
CEMEX preserves its previous challenges and asserts a new challenge to Commerce’s freight methodology. That methodology is upheld for the reasons stated in the second remand determination, specifically Commerce’s determination that CEMEX did not establish that its allocation between freight for Type I cement and all others (including non-subject merchandise) was non-distortive.
The court also finds that Commerce’s assessment rate methodology was non-distortive and that the cash deposit rate issue is moot. The court also finds that error correction was within a reasonable degree of even-handedness within this review. Programming errors are particularly susceptible to correction without administrative disruption.